Holmes, J.
The jury were instructed that, if the defendant was proprietor of the saloon, and made either of the two illegal sales that were testified to, they must return a verdict of guilty. This went too far. For, even if a single sale was sufficient evidence to warrant a conviction on this complaint, it certainly did not of itself constitute the offence set forth, or amount to more *500than evidence for the jury on which they might convict. A building cannot be said to be “ used ” for the illegal sale of intoxicating liquors, within the meaning of the Pub. Sts. c. 101, § 6, which makes it a nuisance, nor can the proprietor be said to “ keep or maintain such common nuisance ” within § 7, on the strength of a single casual sale, made without premeditation, in the course of a lawful business. Not only do the words “ used ” and “ keep or maintain ” import a certain degree of permanence, but the same idea is usually a part of the conception of a nuisance. • Exceptions sustained.